Citation Nr: 1219438	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability other than PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a VA social worker



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO denied service connection for PTSD and the Veteran's claim for TDIU.  In July 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In March 2009, the Veteran and a VA social worker testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

While, as indicated above, the RO has limited its adjudication of the Veteran's psychiatric claim to the matter of his entitlement to service connection for PTSD, for reasons explained below, the Board has now characterized the appeal as encompassing other diagnosed psychiatric disorders.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.




REMAND

In light of the current record and recent United States Court of Appeals for Veterans Claims (Court) precedent, the Board finds that further RO action on the matters on appeal is warranted.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the Board erred in not considering the scope of a Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, psychiatric diagnoses of record and other information.

In this case, although the RO only adjudicated a claim for service connection for PTSD, the record reflects psychiatric diagnosis of record other than PTSD-specifically, anxiety disorder, psychosis not otherwise specified (NOS), major depressive disorder with psychotic features, and paranoid schizophrenia.  Thus, consistent with Clemons, the record raises the matter of the Veteran's entitlement to service connection for a psychiatric disability other than PTSD.  To avoid any prejudice to the Veteran, a remand for RO consideration of this matter, in the first instance, is warranted.  See Bernard v. Brown, 3 Vet. App. 384, 393 (1993).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2011).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In this case, the Veteran asserts that he was sexually assaulted while incarcerated in a military facility in 1980.  None of his service records contain any direct evidence of the assault.  However, his service records do show that he was confined in service from October 31 to November 23, 1980, as alleged.  He has offered sworn testimony to the effect he experienced a lot of anger after the assault, and records show that he was disciplined in June 1982 for being incapacitated for the proper performance of his duties by reason of previous indulgence in intoxicating liquor.  In addition, VA treatment records reflect that he has been diagnosed with PTSD, and appear to link his symptoms, at least in part, to the in-service assault he has reported.

Given the diagnoses of psychiatric disability, including PTSD, medical records suggesting that PTSD can be attributed, at least in part, to in-service assault, and in-service records corroborating the Veteran's confinement and subsequent alcohol abuse, the Board finds that an examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claims for service connection and TDIU (as the original claims of service connection will be considered on the basis of the evidence of record, and he has no other service-connected disabilities upon which to base an award of TDIU).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's treatment at the VA Medical Center (VAMC) in Salem, Virginia were last obtained on February 18, 2009; the record suggests that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran dated since February 18, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also obtain other Federal records.  The evidence reflects that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  Although the Veteran has suggested that SSA based its decision solely on a review of VA medical records, it is possible that other evidence was gathered and/or generated in connection with his claim.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, and it appears that the reports of record may be incomplete, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

The RO's letter should also inform the Veteran of the information and evidence necessary to substantiate the claim for service connection for psychiatric disability other than PTSD, and should specify what evidence VA will provide and what evidence the Veteran is to provide.  In addition, the RO should clearly advise the Veteran that evidence from sources other than his service records, such as evidence of behavior changes, may constitute credible supporting evidence of his claimed stressor, and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence, pursuant to 38 C.F.R. § 3.304(f)(5).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Salem VAMC all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran, to include any relevant records dated since February 18, 2009. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should request from SSA a copy of its determination(s) on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its consideration of the Veteran's application for benefits.  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

In its letter, the RO should explain how to establish entitlement to service connection for psychiatric disability other than PTSD.  The RO should clearly advise the Veteran that evidence from sources other than his service records, such as evidence of behavior changes, may constitute credible supporting evidence of his claimed stressor, and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence, pursuant to 38 C.F.R. § 3.304(f)(5).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify all records indicating any change in behavior or performance related to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  Specifically, the examiner should express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service assault occurred.

If the examiner determines that it is at least as likely as not that an in-service assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of such assault.

The examiner is instructed that only a specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor(s).

The examiner should also clearly identify all current psychiatric disability/ies other than PTSD.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  If the examiner determines that the claimed in-service assault occurred, then he or she should clearly indicate whether any psychiatric disability was caused or aggravated by that stressor.

In rendering the requested opinions, the examiner should specifically consider and address all pertinent in- and post-service records-in particular, service records reflecting that the Veteran was awarded his High School Equivalency Diploma in February 1981, after his in-service confinement, and that he thereafter gained back his reduction in rank; an April 1982 service record reflecting that he was awarded an Army Commendation Medal for meritorious achievement for a period in February 1982; a June 1982 service record reflecting that he was disciplined for being incapacitated for the proper performance of his duties by reason of previous indulgence in intoxicating liquor; and post-service records reflecting allegations of childhood physical abuse, another episode of sexual assault (by a teacher, when the Veteran was 15 or 16 years old), assertions to the effect that he drank "regularly" during the period from 1974 to 1984, his report that he had multiple experiences as the victim of robberies while in Memphis, Tennessee in 2006 (once at gunpoint, reportedly, and once when he was badly beaten), and evidence suggesting that he experiences hallucinations and that his reality testing has at times been described as impaired.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted (to include obtaining a medical opinion as to employability, if service connection for a psychiatric disability is established), the RO should adjudicate the matters on appeal in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

